  Case 8:20-cv-01979-DOC-ADS Document 8-2 Filed 10/20/20 Page 1 of 3 Page ID #:98




 1 STEPTOE & JOHNSON LLP
   Carol R. Brophy, (SBN 155767)
 2
   cbrophy@steptoe.com
 3 Danielle Vallone, (SBN 302497)
   dvallone@steptoe.com
 4 One Market Plaza, Spear Tower, Suite 3900

 5 San Francisco, California 94105
   Telephone: (415) 365-6700; Fax: (415) 365-6699
 6
   Melanie Ayerh (SBN 303211)
 7
   mayerh@steptoe.com
 8 633 West Fifth Street, Suite 1900
   Los Angeles, California 90071
 9 Telephone: (213) 439-9432; Fax: (213) 439-9599

10 Attorneys for Defendant CVS PHARMACY, INC.

11
                         UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13 JOSEPH MIER, individually, and on        )   Case No.: 8:20-cv-01979 DOC (ADSx)
     behalf of others similarly situated,   )
14                                          )   CLASS ACTION
15                Plaintiff,                )
           vs.                              )   DECLARATION OF ALISA
16                                          )   BENSON IN SUPPORT OF
17 CVS HEALTH, Rhode Island                 )   DEFENDANT CVS PHARMACY,
     Corporation and Does 1 to 100,         )   INC.’S MOTION TO DISMISS
18 inclusive,                               )   PLAINTIFF’S COMPLAINT
19                                          )
                  Defendants.               )   [Ntc of Motion and Motion; and
20                                          )   Memorandum of Points & Authorities in
                                                Support filed concurrently herewith]
21                                          )
                                            )   Date: November 23, 2020
22                                          )   Time: 8:30 a.m.
23                                          )   Courtroom: 9D
                                            )   Judge: Hon. David O. Carter
24
                                            )
25

26

27

28
                                       1
            DECLARATION OF ALISA BENSON IN SUPPORT OF DEFENDANT CVS
            PHARMACY, INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
  Case 8:20-cv-01979-DOC-ADS Document 8-2 Filed 10/20/20 Page 2 of 3 Page ID #:99




 1                        DECLARATION OF ALISA BENSON
 2 I, Alisa Benson, hereby declare as follows:
 3         1.     I submit this declaration in support of CVS Pharmacy, Inc.’s (“CVS”)
 4 Motion to Dismiss in the above captioned matter.
 5         2.     I am currently employed by Vi-Jon, LLC (“Vi-Jon”) as its Director of
 6 Regulatory Affairs. I have been Director of Regulatory Affairs at Vi-Jon since
 7 2015, I have been employed in the Regulatory Affairs department of Vi-Jon since
 8 2011. In my capacity as Director of Regulatory Affairs, I oversee the team
   responsible for coordinating reviews and testing to verify the efficacy of Vi-Jon’s
 9
   products and have final approval of product artwork, including label language,
10
   prior to production of product.
11
          3.    I have personal knowledge of the following facts, and if called upon
12
   as a witness, I could and would testify to them based on my personal knowledge.
13
          4.    I have reviewed the Complaint in this case, originally filed in the
14
   Superior Court of California in and for the County of Orange.
15
          5.    Paragraphs 2 and 7 of the Complaint vaguely identify three different
16 hand sanitizers, sold under the CVS brand name.
17         6.     I have reviewed Vi-Jon’s product portfolio and have determined that
18 the products identified in paragraphs 2 and 7 of the Complaint were manufactured
19 by Vi-Jon. Vi-Jon designs and approves the products’ labels and substantiates the
20 claims made on those labels.
21         7.     Attached to this declaration as Exhibits A, B and C are true and
22 correct copies of samples of the current front and rear labels of the products
23 identified in Paragraphs 2 and 7 of the Complaint as those labels currently appear.
24        8.     The current label for a representative sample of the CVS Original
25 Scent Moisturizing Hand Sanitizer (60 oz) first appeared in November of 2019.
26 The current label for a representative sample of the CVS brand alcohol-based hand
     sanitizer (8 oz) first appeared in December of 2019. The current label for a
27
28
                                              -2-
           DECLARATION OF ALISA BENSON IN SUPPORT OF DEFENDANT CVS
           PHARMACY, INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
 Case 8:20-cv-01979-DOC-ADS Document 8-2 Filed 10/20/20 Page 3 of 3 Page ID #:100




 1 representative sample of the CVS Advanced Formula Hand Sanitizer (8 oz)
 2 appeared in July of 2018.
 3        9.     Prior to the current labels, the front labels on the CVS brand hand
 4 sanitizer product packages contained the language stating that the product “kills
 5 99.99% of germs*.” The rear labels on the CVS brand hand sanitizer product
 6 packages contained the language stating that the product is “*Effective at
   eliminating more than 99.99% of many common harmful germs and bacteria in as
 7
   little as 15 seconds.” The statements referenced in this paragraph have appeared on
 8
   the CVS brand hand sanitizer product packages at all times between May, 2016
 9
   and the present.
10
           I declare under penalty of perjury under the laws of the United States of
11
   America that the foregoing is true and correct. Executed this __16th__ day of
12
   October, 2020 in St. Louis, Missouri.
13
14
15
16
17                          Alisa Benson
18
19
20
21
22
23
24
25
26
27
28
                                            -3-
          DECLARATION OF ALISA BENSON IN SUPPORT OF DEFENDANT CVS
          PHARMACY, INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
